DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, claiming Foreign Priority to Japanese Patent Application No. 2020-48003, filed on March 18, 2020.

Specification
The disclosure is objected to because of the following informality: The specification of the instant application discloses “The film thickness of each of the hydrogen-electrode neighboring electrolyte 121 and the oxygen-electrode neighboring electrolyte 123 may be equal to or less than 1/2 of the film thickness of the central electrolyte 122. With this configuration, it is possible to prevent a short circuit between the hydrogen electrode 110 and the oxygen electrode 130 caused by the excessively thin central electrolyte 122” (Instant Spec, pg. 7, Lines 31-34, underline added by Examiner for emphasis). Current phrasing of “the excessively thin central electrolyte 122” contradicts the remainder of the specification and the instant claims, which discloses the central electrolyte 122, compared to the hydrogen-electrode neighboring electrolyte 121 and the oxygen-electrode neighboring electrolyte 123, is of greater or equivalent thickness than electrolytes 121 and 123. Examiner notes the “excessively thin” phrasing may have been produced during a machine translation of the instant specification to English. Applicant is encouraged to provide a human translation of the paragraph (Instant Spec, pg. 7, Line 31 – pg. 8, Line 6) to ensure clarity of the description of the central electrolyte 122 characteristics.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gottmann et al., US 20120028162 A1.
Regarding Claims 1 and 8, Gottmann discloses an electrochemical cell (solid oxide fuel cell 1 and 21, [0024, 0027], Fig. 1 and 3, herein referred to as SOFC) comprising an electrolyte (dense solid oxide electrolyte 5, [0024], Fig. 1) arranged between a hydrogen electrode (porous anode electrode 3, [0024], Fig. 1 and fuel electrode, i.e. anode 3 [0033]) and an oxygen electrode (porous cathode electrode 7, [0024], Fig. 1 and air electrode, i.e. cathode 7 [0033]) wherein the electrolyte contains a ceria-based material having a fluorite crystal structure and a stabilized zirconia-based material (electrolyte comprising scandia ceria stabilized zirconia, [0024]). 

    PNG
    media_image1.png
    407
    692
    media_image1.png
    Greyscale

Figure 1, Gottmann et al., US 20120028162 A1

Regarding Claim 2, Gottmann discloses all limitations as set forth above. Gottmann discloses a SOFC (SOFC 21, [0027] and Fig. 3), wherein the electrolyte includes a first electrolyte located on a side close to the hydrogen electrode (interlayer 4, [0027] and Fig. 3) containing the ceria-based material (Ce1-xAxO2, wherein A comprises at least one of Sm, Gd or Y, and 0.1 < x < 0.4, [0027]), a second electrolyte located on a side close to the oxygen electrode (interlayer 6, [0027] and Fig. 3) and containing the ceria-based material (Ce1-xAxO2, wherein A comprises at least one of Sm, Gd or Y, and 0.1 < x < 0.4, [0027]), and a third electrolyte located between the first electrolyte and the second electrolyte (electrolyte 5 positioned between interlayers 4 and 6, [0027], Fig. 3) and containing the stabilized zirconia-based material (scandia stabilized zirconia, [0026]).

    PNG
    media_image2.png
    373
    566
    media_image2.png
    Greyscale

Figure 3, Gottmann et al., US 20120028162 A1
Examiner notes a typographical error from Gottmann in [0027], where “interlayer layer 4 is located between the electrolyte 3 and anode 5” should read “interlayer layer 4 is located between the electrolyte 5 and anode 3” to remain consistent with multiple references to electrolyte 5 and anode 3 throughout the disclosure ([0024-0025, 0028], Figs. 1-4A).

Regarding Claim 3, Gottmann discloses all limitations as set forth above. Gottmann discloses a SOFC (SOFC 21, [0027] and Fig. 3), in which the electrolyte 5 may be 5 to 30 µm thick and the interlayers 4 and 6 may be 5 to 20 µm thick ([0028], which anticipates the limitation of the instant claim, wherein the film thickness of each of the first electrolyte and the second electrolyte is equal to or less than 1/2 of a film thickness of the third electrolyte. 
Additionally, Gottmann discloses an example of SOFC 21, comprising a 10 µm thick doped ceria interlayer 4, a 10 µm thick SSZ electrolyte 5, and a 10 µm thick doped ceria interlayer 6 ([0028]), which reads on the limitation of the instant claim, wherein the film thickness of each of the first electrolyte and the second electrolyte is equal to or less than 1/2 of a film thickness of the third electrolyte.
Further pertaining to Claim 3, Examiner notes that in addition to the objection for the description of the central electrolyte 122 (See Specification section above), the specification of the instant application does not disclose any thickness measurements of Examples 1-4 or Comparative Example 1, either as described in the details of the experiments (Examples 1-4 and Comparative Example 1 disclosed pg. 8, Line 20 to pg. 14, Line 10) or in the results disclosed in Table 1 (pg. 14). Examiner is unable to locate any portion of the instant application that discloses unexpected results regarding the film thickness of the first and second electrolyte being equal to or less than 1/2 of the film thickness of the third electrolyte.

Regarding Claim 4, Gottmann discloses all limitations as set forth above. Gottmann discloses a SOFC wherein the ceria-based material is doped ceria in which at least one type of oxide selected from Gd, Sm, and Y is doped (Ce1-xAxO2, wherein A comprises at least one of Sm, Gd or Y, and 0.1 < x < 0.4, [0027]), and the zirconia-based material is stabilized zirconia, stabilized with at least one type of oxide selected from Y and Sc (scandia stabilized zirconia and scandia yttria stabilized zirconia, [0026]).

Regarding Claim 5, Gottmann discloses all limitations as set forth above. Gottmann discloses a SOFC wherein the oxygen electrode contains an ABO3-type perovskite oxide, an element constituting an A site in the perovskite oxide is at least one type of element selected from La, Ba, Sr, and Ca, and an element constituting a B site is at least one type of element selected from Mn, Co, Fe, and Ni by disclosing The cathode electrode catalyst may comprise an electrically conductive perovskite material, further disclosing two perovskite formulas ([0024]), which read on the instant claim:
(LaxSr1-x)(MnyA1-y)O3
where A is Cr and/or Co; 0.6 < x < 0.9 and 0 ≤ y ≤ 0.4
or
(LaxD1-x)(EyG1-y)O3
where D is Sr or Ca; E and G are one or more of Fe, Co, Mn, and Cr; 0.6 < x < 0.9 and 0 ≤ y ≤ 0.4

Regarding Claim 6, Gottmann discloses all limitations as set forth above. Gottmann discloses a SOFC wherein the hydrogen electrode contains at least one type of metal selected from a group consisting of nickel, cobalt, iron, and copper (the anode electrode catalyst may comprise nickel, such as pure nickel or an alloy of nickel and another metal, such as copper [0024], see [0028] for further detail of nickel concentrations in anode electrode).

Regarding Claim 7, Gottmann discloses all limitations as set forth above. Gottmann discloses an electrochemical cell stack comprising a plurality of stacked electrochemical cells (fuel cell stack built from a multiplicity of SOFCs with gas separator plates, [0033-0035], Fig. 6) each including an electrolyte arranged between a hydrogen electrode and an oxygen electrode (electrolyte 5 positioned between anode 3 and cathode 7, [0033], Fig. 6), wherein the electrolyte contains a ceria-based material having a fluorite crystal structure and a stabilized zirconia-based material (electrolyte comprising scandia ceria stabilized zirconia, [0024]).

    PNG
    media_image3.png
    430
    638
    media_image3.png
    Greyscale

Figure 6, Gottmann et al., US 20120028162 A1

Pertinent Prior Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: El Batawi et al., US 20160172702 A1.
El Batawi discloses an electrochemical cell (SOFC 1, [0027], Fig. 1) comprising an electrolyte (solid oxide electrolyte 5, [0027], Fig. 1) arranged between a hydrogen electrode (anode electrode 3, [0027], Fig. 1 and fuel electrode, i.e. anode 3 [0036]) and an oxygen electrode (cathode electrode 7, [0027], Fig. 1 and air electrode, i.e. cathode 7 [0036]) wherein the electrolyte contains a ceria-based material having a fluorite crystal structure and a stabilized zirconia-based material (electrolyte comprising scandia ceria stabilized zirconia, [0027]). 
The SOFC disclosed by El Batawi comprises a first electrolyte located on a side close to the hydrogen electrode (interlayer 4, [0030] and Fig. 3) containing the ceria-based material (Ce1-xAxO2, wherein A comprises at least one of Sm, Gd or Y, and 0.1 < x < 0.4, [0030]), a second electrolyte located on a side close to the oxygen electrode (interlayer 6, [0030] and Fig. 3) and containing the ceria-based material (Ce1-xAxO2, wherein A comprises at least one of Sm, Gd or Y, and 0.1 < x < 0.4, [0030]), and a third electrolyte located between the first electrolyte and the second electrolyte (electrolyte 5 positioned between interlayers 4 and 6, [0030], Fig. 3) and containing the stabilized zirconia-based material (scandia stabilized zirconia, [0029]).
El Batawi discloses an example of SOFC 21, comprising a 10 µm thick doped ceria interlayer 4, a 10 µm thick SSZ electrolyte 5, and a 10 µm thick doped ceria interlayer 6 ([0031]). 
The SOFC disclosed by El Batawi comprises a ceria-based material doped ceria (Ce1-xAxO2, wherein A comprises at least one of Sm, Gd or Y, and 0.1 < x < 0.4, [0030]), and a zirconia-based material is stabilized zirconia, stabilized with at least one type of oxide selected from Y and Sc (scandia stabilized zirconia and scandia yttria stabilized zirconia, [0029]).
El Batawi discloses a SOFC wherein the oxygen electrode contains an ABO3-type perovskite oxide, an element constituting an A site in the perovskite oxide is at least one type of element selected from La, Ba, Sr, and Ca, and an element constituting a B site is at least one type of element selected from Mn, Co, Fe, and Ni by disclosing The cathode electrode catalyst may comprise an electrically conductive perovskite material, further disclosing two perovskite formulas: (LaxSr1-x)(MnyA1-y)O3 where A is Cr and/or Co; 0.6 < x < 0.9 and 0 ≤ y ≤ 0.4, or (LaxD1-x)(EyG1-y)O3 where D is Sr or Ca; E and G are one or more of Fe, Co, Mn, and Cr; 0.6 < x < 0.9 and 0 ≤ y ≤ 0.4 ([0027]).
The SOFC disclosed by El Batawi comprises a hydrogen electrode containing at least one type of metal selected from a group consisting of nickel, cobalt, iron, and copper (the anode electrode catalyst may comprise nickel, such as pure nickel or an alloy of nickel and another metal, such as copper [0027]).
El Batawi discloses an electrochemical cell stack comprising a plurality of stacked electrochemical cells (fuel cell stack built from a multiplicity of SOFCs with gas separator plates, [0036-0038], Fig. 6) each including an electrolyte arranged between a hydrogen electrode and an oxygen electrode (interlayers 4 and 6 between the electrodes 3, 7 and the electrolyte 5 [0037], Fig. 6), wherein the electrolyte contains a ceria-based material having a fluorite crystal structure and a stabilized zirconia-based material (electrolyte comprising scandia ceria stabilized zirconia, [0029]).
Examiner cannot find any claim within the instant application that is not disclosed by El Batawi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721